Citation Nr: 0531095	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1942 to April 1943.  
He died in December 1999.  The appellant is his widow.

In December 2002, the Board granted the appellant's motion to 
advance her case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  After the appellant and her grandson 
testified at a September 2002 videoconference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board, the 
Board ordered additional development in December 2002, acting 
pursuant to 38 C.F.R. § 19.9(a)(2).  After that regulation 
was ruled invalid, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board in July 2003 remanded the claim to the RO 
for such development.  After that development took place to 
the extent possible and the case returned to the Board in 
August 2004, the Board again remanded the case for additional 
development, including obtaining the December 1999 emergency 
room final treatment records and obtaining a VA medical 
opinion as to the cause of the veteran's death.  This 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The death certificate lists the cause of the veteran's 
December 1999 death as cardiac arrythmia due to or as a 
consequence of coronary artery disease (CAD) and other 
significant conditions as diabetes and chronic obstructive 
pulmonary disease (COPD), but does not mention the veteran's 
gastrointestinal disorder or anemia.
2.  The brief letters of two private physicians indicating 
that the veteran's anemia was related to his gastrointestinal 
disorder and a contributory cause of his death did not 
indicate that either physician had reviewed the claims file, 
contained ambiguities, and did not give a detailed 
explanation of their conclusions.

3.  In contrast, the VA physician's April 2005 opinion 
reflected that he had reviewed the claims file and his 
conclusions that the veteran's gastrointestinal disorder did 
not cause his anemia and that the anemia did not contribute 
to or lend aid and assistance to the production of death were 
based on a detailed analysis of the evidence of record, the 
preponderance of which indicated that the veteran did 
evidence bleeding related to his gastrointestinal disorder at 
the time of his death and that his anemia did not contribute 
to his death.

4.  Neither the veteran's anemia nor his CAD arose until many 
years after service.


CONCLUSIONS OF LAW

1.  Neither the veteran's service-connected gastrointestinal 
disorder with any associated bleeding, nor any other service-
related disorder, caused or contributed to his death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).

2.  Neither primary anemia nor CAD was incurred in or 
aggravated by service nor may either be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's January 2000 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
her claim."  Mayfield, 19 Vet. App. at 128 (citing 
Pelegrini, 18 Vet. App. at 122-124).

Here, the RO's March 2000 rating decision took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, after the VCAA was enacted, the RO 
readjudicated the claim pursuant to section 7(b) of the VCAA 
in December 2001, and the Appeals Management Center (AMC) 
sent the veteran an October 2003 letter, and, after the 
Board's August 2004 remand, a November 2004 letter.  These 
letters met the notice requirement.  In them, the AMC told 
the veteran that it was working on her claim for service 
connection for the cause of the veteran's death, and that to 
establish entitlement to this benefit, she had to show that 
the veteran had died from a service-related to service 
connected injury or disease.  The letters also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining it.  In addition, the November 2004 letter stated: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, these letters complied 
with the all of the elements of the notice requirement.  In 
addition, the January 2004 and August 2005 SSOCs included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  The AMC's letter and SSOCs, with 
associated correspondence, constituted subsequent VA process 
that afforded the appellant a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
decide this appeal.

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC obtained the December 1999 
emergency room final treatment records and a VA medical 
opinion as to the cause of the veteran's death.  There is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

The veteran died in December 1999.  The death certificate 
lists the cause of death as cardiac arrythmia, due to or as a 
consequence of CAD.  Other significant conditions 
contributing to death but not resulting in the underlying 
causes were identified as diabetes and COPD.  At the time of 
his death, the veteran was service-connected for post 
gastrectomy syndrome, with a rating of 20 percent.  Service 
connection had originally been granted for this disorder as a 
duodenal ulcer and evaluated as 40 percent, and had been 
reduced to 20 percent in May 1972 after the veteran underwent 
a gastrectomy. The veteran was also service connection for 
post operative ventral hernia with a rating of 20 percent, 
and bilateral pes planus, with a rating of 10 percent.

Appellant's primary contention, made at the September 2002 
videoconference hearing and elsewhere, is that the veteran's 
gastrointestinal disorder caused his anemia which contributed 
to his death from CAD-induced cardiac arrythmia.  In support 
of this contention, the appellant submitted letters from Drs. 
"L.C." and "P.W."  In a May 2002 handwritten note on a 
prescription form, Dr. "L.C." wrote the following sentence: 
"Long time ulcerative disease with chronic anemia could be a 
contributing factor to this patient's ultimate myocardial 
infarct., among many other factors."  In a subsequent one 
page handwritten note, Dr. "L.C." wrote that chronic anemia 
secondary to bleeding ulcers was certainly a contributory 
factor to the veteran's ultimate demise.  He explained that 
decreased hemoglobin means less oxygen carrying blood, and 
therefore any extra exertion would increase the risk of heart 
attack.  In a one page February 2003 letter, Dr. "P.W." 
stated that she had reviewed the veteran's cardiology chart, 
noting that he had iron deficiency anemia dating back to 
October 1997 as well as diabetes and CAD with stent placement 
to the right coronary artery.  She also noted that the 
veteran was experiencing chest pain with exertion and was 
admitted to the hospital for deep vein thrombosis.  She 
concluded that the veteran's "chronic iron deficiency anemia 
clearly may have contributed to the coronary artery disease 
for which he was treated for many years."  In a one page 
February 2005 letter, Dr. "P.W." stated that the veteran 
was her patient until his death and stated that he had anemia 
that contributed to his angina and CAD and that there was a 
clear causal relationship between anemia and the myocardial 
infarction that caused the veteran's death.  She summarized: 
"His iron deficiency dated back to October 1997 and, again, 
was a direct contributor to his decreased oxygen-carrying 
capacity, his coronary artery disease, and, ultimately, his 
death."

At the September 2002 videoconference hearing, the appellant 
testified that the veteran's ulcer caused him to cough up 
blood and to have blood in his bowels (Hearing transcript, at 
p. 3).  The appellant's grandson stated that he observed the 
veteran at St. Mary's hospital with a bed pan half full of 
blood, and also that at the time of the veteran's death the 
VA Medical Center (VAMC) where the veteran was being treated 
was preparing to perform a test to determine why he was 
bleeding internally (p. 4).  As to the records that Dr. 
"L.C." reviewed when he rendered his opinions, the 
appellant's grandson testified that Dr. "L.C." was familiar 
with the veteran's medical history and looked at some 
records, but he did not know exactly which medical records 
were reviewed (p. 6).  The appellant and her grandson 
believed that the veteran's bleeding had been occurring for 
three or four years preceding his death, but indicated that 
the precise location of the bleeding was never determined (p. 
7).

Thus, the appellant's claim is that the veteran's 
gastrointestinal disorder caused internal bleeding, this 
bleeding caused anemia, and the anemia contributed to the 
veteran's death from CAD-induced cardiac arrythmia.  However, 
the preponderance of the competent, probative evidence of 
record is against this claim.  While there is an October 1999 
VA outpatient treatment (VAOPT) record stating that the 
veteran was "awaiting results and information about possible 
bleeding," and there had been a November 1996 private 
hospital admission notation of a history of gastrointestinal 
bleeding and heme-positive burgundy stool, the November 1996 
discharge summary stated regarding the gastrointestinal 
bleeding that hemoglobin and hemocrit were stable and that 
there was no further gross blood loss.  And, the March 1997 
VA examination noted recurrent hematemesis and melena "only 
with congestive heart failure."  Significantly, VAOPT notes 
from January 1998, February 1998, March 1998, and June 1998 
all indicate that the veteran at those times specifically 
denied blood in his urine, stool, and sputum.  Moreover, 
January 1998 private treatment notes from St. Mary's hospital 
indicated hemoccult negative, and noted a history of some 
anemia and a question of some gastrointestinal blood loss but 
that iron studies revealed anemia secondary to chronic 
disease and not to blood loss.  A February 1997 discharge 
note from St. Mary's hospital indicated rectal heme negative.  
And, the December 1999 St. Mary's emergency room treatment 
records do not contain any mention of internal bleeding.  
This includes the fluid administration portion of the 
emergency services patient care chart that instructs the 
provider to select all applicable actions undertaken, and 
indicates that IV medications, IV bolus medications, and 
complex IV therapy were administered, but that there was no 
initiation or monitoring of blood transfusions.

Thus, there is more evidence indicating that the veteran was 
not bleeding due to his gastrointestinal disorder at the time 
of his death than evidence indicating that he was.  Moreover, 
even if the veteran were bleeding at the time of his death, 
there is no indication in the emergency room treatment or 
other treatment records or the death certificate that the 
bleeding or any anemia caused by it was a contributory factor 
in the veteran's death.  In this regard, the veteran's 
grandson stated at the hearing that the veteran was being 
treated at the VAMC, which probably could have related his 
bleeding to his death, as opposed to the St. Mary's hospital 
emergency room staff, which was unaware of this bleeding (p. 
10).  The veteran had in fact been treated at St. Mary's, so 
it is not clear whether or not they knew of the upcoming test 
for possible bleeding, but, in any event, the possibility 
that the VAMC staff would have attributed to the CAD-induced 
arrythmia to the veteran's bleeding and indicated it as a 
cause of death is speculative, and therefore cannot be a 
basis for granting service connection.  See 38 C.F.R. § 3.102 
(2005) (defining reasonable doubt as a substantial doubt and 
one within the range of possibility as distinguished from 
pure speculation or remote possibility).  Moreover, the 
appellant's grandson and the appellant, while competent to 
testify as to their observations. Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), are not competent to testify to the 
etiology of the veteran's death from CAD-induced cardiac 
arrythmia, as they do not have the requisite expertise to 
render such an opinion.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In addition, the private medical opinions are flawed for a 
number of reasons.  Neither Dr. "L.C." nor Dr. "P.W." 
indicated that they had reviewed the veteran's claims file, 
although Dr. "P.W." stated that the veteran was her patient 
and she had reviewed his cardiology chart and the veteran's 
grandson speculated that Dr. "L.C." had read some of the 
records.  In addition, Dr. "L.C."'s May 2002 statement that 
the veteran's ulcerative disease with chronic anemia could be 
a contributing factor to his ultimate myocardial infarction, 
among many other factors was equivocal and did not indicate 
the precise relationship between the service-connected 
disorder and the cause of death.  Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's statement that relationship 
might exist but also could have had another cause did not 
constitute a competent opinion as to the relationship).  
Similarly, Dr. "P.W." stated that the veteran's iron 
deficiency "clearly may have" contributed to his CAD, 
although she stated the relationship more definitively in her 
February 2005 letter.

In contrast, the April 2005 VA medical opinion first 
indicated that the physician had reviewed the claims file.  
He indicated that the veteran's anemia began after he 
developed diabetic neuropathy, and was aggravated by his 
February 1997 cardiac catherization.  In support of this 
statement, the VA physician cited hemoglobin and hemocrit lab 
readings from multiple dates before and after the cardiac 
catherization.  The VA physician also stated that it was at 
least as likely as not that the primary cause of the 
veteran's anemia was renal insufficiency secondary to 
diabetic neuropathy, aggravated by cardiac catherization for 
CAD due to the dye load given at that time, and therefore 
that it was at least as likely as not that the veteran's 
anemia was related more to his blood loss from catherization, 
phlebotomies for multiple blood tests, and chronic renal 
insufficiency associated with diabetes than anything else.  
The VA physician also concluded that the veteran's anemia was 
not of the magnitude to cause his demise, and that he had had 
similar levels of anemia associated with his other cardiac 
events, dating back at least five years.  The VA physician 
also noted that the death certificate was "quite specific 
and quite reliable."  Thus, he concluded, "it is not at 
least as likely as not that the anemia, which was not caused 
by bleeding was connected to or caused the death.  His death 
was caused, at least as likely as not, by further ischemia in 
association with his previously determined cardiomyopathy, 
for which he had to be on the ventilator for pulmonary edema 
in 1997.  The VA physician added that it was not likely that 
the limited amount of anemia that the veteran had at the time 
of admission and evaluation prior to his death would have 
lent aid and assistance in the production of death from his 
CAD-induced arrythmia.  In support of this conclusion, he 
cited the veteran's hemoglobin figure of 12 and hemocrit of 
34 to 36, as compared to CAD patients routinely discharged 
from the hospital after open heart surgery with hemoglobin of 
10 and hemocrit of 30 considered safe levels.

Thus, the April 2005 opinion of the VA physician was based on 
a careful review of the claims folder, and he explained his 
unequivocal conclusions with a detailed analysis of the 
clinical evidence, as opposed to the far less thorough 
opinions of the private physicians, which were at various 
points ambiguous and conclusory and not preceded by review of 
the claims file.  The VA physician's conclusion was also 
supported by the preponderance of the evidence, which did not 
show significant gastrointestinal-related bleeding at or near 
the time of the veteran's death and did not contain evidence 
indicating that the veteran's anemia was related to any such 
bleeding or that it contributed to the veteran's CAD-induced 
cardiac arrythmia.  Moreover, the veteran's anemia and CAD 
did not arise until many years after service.  For example, 
the August 1977 VA examination, more than thirty years after 
service, indicated that the cardiovascular system was 
asymptomatic and did not note any anemia or related 
disorders, and there is no clinical evidence of either 
disorder until many years after that.  Therefore neither CAD 
nor primary anemia may be presumed to have been incurred in 
service, 38 C.F.R. §§ 3.307(a), 3.309(a) (2005), and there is 
no other evidence or claim that they were otherwise related 
to service.  Nor is there any claim or indication that the 
veteran's service-connected ventral hernia or pes planus 
caused or contributed to his death.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine is not for application, and this claim 
must therefore be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996). 


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


